EXAMINER’S COMMENT/REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant Corrected Notice of Allowability addresses an issue brought up by Agent Byung Cheol Kwak, Reg. No. 69,316, during a courtesy telephone call made to the examiner on March 11, 2022. During this courtesy call/telephonic inquiry, Agent Kwak asked the examiner whether previously withdrawn claims 10 and 11 were intended to be allowed as indicated in the original Notice of Allowability mailed on March 10, 2022. Clarification is provided hereinbelow.
Receipt and entry of the amended abstract, amendments to the specification, and amended claims filed on January 3, 2022 are acknowledged. 
Claims 1 through 9 and 12 through 20 were previously deemed allowable. The restriction requirement among the various species, as set forth in the Office action mailed on February 24, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of February 24, 2021 is hereby withdrawn.  Claims 10 and 11, directed to previously non-elected species, are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1 through 20 remain allowed as previously indicated in the original Notice of Allowability mailed on March 10, 2022.
The following is an examiner’s statement of reasons for allowance: as previously noted in the Non-Final Rejection mailed on October 1, 2021, the prior art of record, while disclosing various vehicular heat pump systems including a cooling apparatus, a battery cooling apparatus, and a  heating apparatus operably connected to each other as recited in base claim 1, does not show nor reasonably suggest these aforementioned heat pump elements as recited in base claim 1 in combination with a chiller and a gas injection unit and their respective elements as being operably interconnected and arranged specifically as also recited in base claim 1 of the instant application and in all claims depending therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909. The examiner can normally be reached Monday-Saturday, flexible.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763